Journal Entries (1829-30): Journal 4: (1) Case ordered entered on docket *p. 257; (2) continued under advisement *p. 317; (3) opinion ordered certified *p. 421.
Papers in File: (i) Motion to enter case on docket of Supreme Court; (2) transcript of order of circuit court reserving case for Supreme Court; (3) transcript of J. P. record; (4) certificate of J. P.; (5) recognizance on appeal to circuit court; (6) motion in circuit court to quash appeal; (7) copy of rule on J. P. to authenticate recognizance.
1824-36 Calendar, MS p. 193.